DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Oath/Declaration as filed on February 5, 2021 is noted by the Examiner.

Claim Objections
Claims 21 and 39 are objected to because of the following informalities:
Claims 21 and 39 have an extra comma in eight line and sixth line of the claims, respectively.  The Examiner suggest removing the extra comma in the eight line and the sixth line of the claim 21 and 39, respectively.
Appropriate correction is required.
Claims 30-31 are objected to because of the following informalities:  
Claims 30-31 recite limitations “the component” in first line of claims 30 and 31, but there is insufficient antecedent basis for the above limitations in the claims because the claims use term “the component” for a first time without previously reciting the term in the claims or in a claim from which each of claims 30-31 depends.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 32 is objected to because of the following informalities:
Claim 32 recites limitations “the component” in first line of claim 32, but there is insufficient antecedent basis for the above limitations in the claim because the claim uses 
In addition, claim 32 is missing a period at the end of the claim.  The Examiner suggest adding a period at the end of the claim.
Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  
Specifically, in regard to claim 30, the phrase “may” recited in third line of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)  For the purposes of furthering examination, Examiner suggests the term “may” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of the components.
Claim 39 is objected to because of the following informalities:  
The claims recite limitation “the steps of” in first line of the claim, but it is unclear at least because the claim uses term “the steps of” for a first time without previously reciting the term in the claim.  Therefore, Examiner suggests the limitation “the steps of” should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,255,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 21 of this application and respective claim 1 of U.S. Patent No. 10,255,794:
Instant Application
U.S. Patent No. 
10,255,794
Claim 21
Claim 1
An emergency response system (ERS) comprising: a non-transitory computer readable medium storing machine readable instructions which when executed cause the ERS to: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; determine a horizontal 


transmit a mission assignment to the emergency responder terminal to render assistance to a user of a specific target terminal among users of the plurality of target terminals, the mission assignment determined based on: registered user details associated with the users of the plurality of target terminals, registered user details associated with a user of the emergency responder terminal, and priority scores among the plurality of target terminals, wherein the mission assignment is generated by an emergency management entity communicatively coupled with but physically detached from the emergency responder terminal; and provide a mission route display object representing a suggested path of travel between the emergency responder terminal and the specific target terminal.


Independent claim 21 of the instant application teaches “An emergency response system (ERS) comprising: a non-transitory computer readable medium storing machine readable instructions which when executed cause the ERS to: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired .

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,255,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 39 of this application and respective claim 20 of U.S. Patent No. 10,255,794:
Instant Application
U.S. Patent No. 
10,255,794
Claim 39
Claim 20
A method comprising the steps of: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; SMRH:4832-5344-1531.3-7-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure 


transmitting a mission assignment to the emergency responder terminal to render assistance to a user of a specific target terminal among users of the plurality of target terminals, the mission assignment determined based on: registered user details associated with the users of the plurality of target terminals, registered user details associated with a user of the emergency responder terminal, and 


Independent claim 39 of the instant application teaches “A method comprising the steps of: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; SMRH:4832-5344-1531.3-7-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; engage a camera component of the emergency responder terminal to capture video of at least a portion of the surrounding real-world scene, and stream such video for display on the touchscreen display of the emergency responder terminal; provide an equipment display object for display on the touchscreen of the emergency responder .

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,762,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
U.S. Patent No. 10,762,768:
Instant Application
U.S. Patent No. 
10,762,768
Claim 21
Claim 1
An emergency response system (ERS) comprising: a non-transitory computer readable medium storing machine readable instructions which when executed cause the ERS to: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; SMRH:4832-5344-1531.3-2-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 engage a camera component of the emergency responder terminal to capture video of at least a portion of the surrounding real-world scene, and stream such video for display on the touchscreen display of the emergency responder terminal; provide an equipment display object for display on the touchscreen 


whereupon selection of the target terminal display object causes registered user details to be displayed on the touchscreen display, the registered user details including a physical characteristic including an attribute of the registered user's body; provide one or more menu items associated with a selected target terminal display object, the one or more menu items configured to activate a physical resource of the target terminal of the selected target terminal display object to propagate a signal from the target terminal to assist the emergency responder to locate the target terminal.


Independent claim 21 of the instant application teaches “An emergency response system (ERS) comprising: a non-transitory computer readable medium storing machine readable instructions which when executed cause the ERS to: acquire equipment location data for one or .

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,762,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 39 of this application and respective claim 12 of U.S. Patent No. 10,762,768:
Instant Application
U.S. Patent No. 
10,762,768
Claim 39
Claim 12
A method comprising the steps of: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; SMRH:4832-5344-1531.3-7-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 determine 


whereupon selection of the target terminal display object causes registered user details to be displayed on the touchscreen display, the registered user details including a physical characteristic including an attribute of the registered user's body; and providing one or more menu items associated with a selected target terminal display object, the one or more menu items configured to activate a physical resource of the target terminal of the selected target terminal display object to propagate a signal from the target terminal to assist the emergency responder to locate the target terminal.


Independent claim 39 of the instant application teaches “A method comprising the steps of: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; SMRH:4832-5344-1531.3-7-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location .

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,952,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 21 of this application and respective claim 1 of U.S. Patent No. 10,952,058:
Instant Application
U.S. Patent No. 
10,952,058
Claim 21
Claim 1
An emergency response system (ERS) comprising: a non-transitory computer readable medium storing machine readable instructions which when executed cause the ERS to: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency 


whereupon selection of the target terminal display object causes registered user details to be displayed on the touchscreen display, the registered user details including a physical characteristic including an attribute of the registered user's body; provide one or more menu items associated with a selected target 


Independent claim 21 of the instant application teaches “An emergency response system (ERS) comprising: a non-transitory computer readable medium storing machine readable instructions which when executed cause the ERS to: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; SMRH:4832-5344-1531.3-2-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 engage a camera component of the emergency responder terminal to capture video of at least a portion of the surrounding real-world scene, and stream such video for display on the touchscreen display of the emergency responder terminal; provide an equipment display object for display on the touchscreen of the emergency responder terminal .

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,952,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 39 of this application and respective claim 17 of U.S. Patent No. 10,952,058:
Instant Application
U.S. Patent No. 
10,952,058

Claim 17
A method comprising the steps of: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; SMRH:4832-5344-1531.3-7-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; engage a camera component of the emergency responder terminal to capture video of at least a portion of the surrounding real-world scene, and stream such video for display on the touchscreen display of the emergency responder terminal; provide an equipment display object for display on the touchscreen of the emergency responder terminal such that, when video content streamed for display on the touchscreen display spans a region of the real-world scene within which a unit of equipment is located, the equipment display object is displayed as an overlay on top of a segment of the video display associated with the acquired equipment location data; whereupon selection of the equipment display object causes one or more equipment 


an equipment quantity of the first unit of equipment, and an equipment status of the first unit of equipment; and providing a route display object delineating a path of travel between the at least one emergency responder terminal and the first unit of equipment, the route display object comprising a route path displayed on the touchscreen of the at least one emergency responder terminal that dynamically adjusts in response to a change in the emergency responder terminal location data of the at least one emergency responder terminal.


Independent claim 39 of the instant application teaches “A method comprising the steps of: acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit, an altimeter circuit, and a communications circuit; acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit, an altimeter circuit, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory; SMRH:4832-5344-1531.3-7-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; engage a camera component of the emergency responder terminal to capture video of at least a portion of the surrounding real-world scene, and .






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22, 24-32, and 34-40  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitations “a GPS circuit”, “an altimeter” and “a communication circuit” in the ninth and tenth lines of the claim.  However, it is unclear as to whether the limitations “a GPS circuit”, “an altimeter” and “a communication circuit” recited in the ninth and tenth lines of the claim are referring to a same GPS circuit, altimeter and communication circuit recited in the seventh line of the claim, or a different GPS circuit, altimeter and communication circuit.  Still also, claim 21 recites the limitation “a camera component” in nineteenth line of the claim.  However, it is unclear as to whether the limitation “a camera component” recited in the nineteenth line of the claim is referring to a same camera component recited in the ninth line of the claim, or a different camera component.  Moreover, claim 21 recites the limitation “a unit of equipment” in twenty-fourth and twenty-fifth lines of the claim.  However, it is unclear as to whether the limitation “a unit of equipment” recited in the twenty-fourth and twenty-fifth lines of the claim is referring to one of one or more units of equipment 
Claim 22 recites the limitation “the unit of equipment” in fourth line of the claim, but it is unclear as to which one of the one or more units of equipment recited in the fourth line of the claim 21 is being referred to.  Accordingly, any claims dependent on claim 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same reasoning above.
Claim 24 recites the limitation “the unit of equipment” in first and second lines of the claim, but it is unclear as to which one of the one or more units of equipment recited in the fourth line of the claim 21 is being referred to.
Claim 25 recites limitation “the estimated time” in second line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim use terms “the estimated time” for a first time without previously reciting the term in the claim or in a claim from which the claim depends, which even further creates lack of clarity in regard to exactly what estimated time is being referred to.  In addition, claim 25 recites the limitation “the estimated time it will take r to travel” in the second line of the claim, but it is unclear as to what r is referring to in regard to travel.  Still in addition, claim 25 recites limitation “the current location” in third line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim use terms “the current location” for a first time without previously reciting the term in the claim or in a claim from which the claim depends, which even further creates lack of clarity in regard to exactly what current location is being referred to.  the unit of equipment” in third line of the claim, but it is unclear as to which one of the one or more units of equipment recited in the fourth line of the claim 21 is being referred to.
Claims 26, 27, and 28 recite limitations “the position of the equipment display object” in fourth and fifth lines of each of the claims, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claims given that the claims use terms “the position of the equipment display object” for a first time without previously reciting the terms in the claims or in a claim from which each one of the claims depend, which even further creates lack of clarity in regard to exactly what position is being referred to.
Claim 29 recites the limitations “the unit of equipment” in second and third lines of the claim, but it is unclear as to which one of the one or more units of equipment recited in the fourth line of the claim 21 is being referred to.  In addition, claim 29 recites limitation “the housing” in third line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the housing” for a first time without previously reciting the term in the claim 29 or in a claim from which the claim 29 depends, which even further creates lack of clarity in regard to exactly what housing is being referred to.
Claim 30 recites limitation “the housing” in first line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the housing” for a first time without previously reciting the term in the claim 30 or in a claim from which the claim 30 depends, which even further creates lack of clarity in regard to exactly what housing is being referred to.  Still in addition, claim 30 recites the limitation “the unit of equipment” in second and third lines of the claim, but it is unclear as may” recited in second line of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)  For the purposes of furthering examination, Examiner suggests the term “may” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of the components.
Claim 31 recites limitation “the housing” in first line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the housing” for a first time without previously reciting the term in the claim 31 or in a claim from which the claim 31 depends, which even further creates lack of clarity in regard to exactly what housing is being referred to.  Still in addition, claim 31 recites the limitation “the unit of equipment” in second and third lines of the claim, but it is unclear as to which one of the one or more units of equipment recited in the fourth line of the claim 21 is being referred to.
Claim 32 recites limitation “the housing” in first line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the housing” for a first time without previously reciting the term in the claim 32 or in a claim from which the claim 32 depends, which even further creates lack of clarity in regard to exactly what housing is being referred to.  In addition, claim 32 recites the limitation “the unit of equipment” in second and third lines of the claim, but it is unclear as to which one of the one or more units of equipment recited in the fourth line of the claim 21 is being referred to.
Claim 34 recites limitation “the specified unit of equipment” in second line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the specified unit of equipment” for a first time without previously reciting the term in the claim 34 or in a claim from which the claim 34 depends, which even further creates lack of clarity in regard to exactly what specified unit of equipment is being referred to.  In addition, claim 30 recites the limitation “the unit of equipment” in fourth line of the claim, but it is unclear as to which one of the one or more units of equipment recited in the fourth line of the claim 21 or the specified unit of equipment recited in second line of claim 34 is being referred to.
Claim 35 recites limitations “the altitude” and “the target terminal” in second line of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the altitude” and “the target terminal” for a first time without previously reciting the terms in the claim 35 or in a claim from which the claim 35 depends, which even further creates lack of clarity in regard to exactly what altitude and target terminal are being referred to.
Claim 36 recites the limitation “the unit of equipment” in second line of the claim, but it is unclear as to which one of the one or more units of equipment recited in the fourth line of the claim 21 is being referred to.
Claim 37 recites the limitations “a route display object” and “an equipment display object” in first and second lines of the claim.  However, it is unclear as to whether the limitations “a route display object” and “an equipment display object” recited in the first and second lines of the claim are referring to a same route display object and equipment display object 
Claim 38 recites limitations “the shape, color, and size” and “the plurality of equipment display objects”, and “the status” and “the corresponding units of equipment” in first and second lines of the claim and third and fourth lines of the claim, respectively but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms the shape, color, and size”, “the plurality of equipment display objects”, “the status”, and “the corresponding units of equipment” for a first time without previously reciting the terms in the claim 38 or in a claim from which the claim 38 depends, which even further creates lack of clarity in regard to exactly what shape, color, and size, plurality of equipment display objects, status, and corresponding units of equipment are being referred to.
Claim 39 recites the limitation “a unit of equipment” in twentieth line of the claim.  However, it is unclear as to whether the limitation “a unit of equipment” recited in the twentieth line of the claim is referring to one of one or more units of equipment recited in second line of the claim, or a different unit of equipment.  Accordingly, any claims dependent on claim 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same reasoning above.
Claim 40 recites the limitation “the unit of equipment” in third line of the claim, but it is unclear as to which one of the one or more units of equipment recited in the second line of the claim 39 is being referred to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 29, 33-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey, U.S. Patent Application Publication 2013/0053063 A1 (hereinafter McSheffrey), in view of Vartanian, U.S. Patent Application Publication 2012/0087212 A1 (hereinafter Vartanian), Nguyen et al., U.S. Patent Application Publication 2018/0129276 A1 (hereinafter Nguyen I), and Amran, U.S. Patent Application Publication 2013/0290899 A1 (hereinafter Amran).
Regarding claim 21, McSheffrey teaches an emergency response system (ERS) (10 FIGS. 1-14, paragraph[0016] of McSheffrey teaches referring to FIG. 1, a system 10 for remote monitoring of emergency equipment is distributed throughout (e.g., in rooms, hallways, etc.) a healthcare facility (e.g., a hospital, assisted living facility, a nursing home, etc.), a commercial facility (e.g., a shopping mall, restaurant, dance club, gymnasium, etc.), an educational institution (e.g., a college campus, dormitory, etc.), a residence (e.g., a residential home, residential development, apartment complex, condominium complex, etc.), or other facility (e.g., an airport, train station, bus station, etc.); in this particular example, emergency equipment stations are distributed throughout four floors of a building 14; as will be explained in more detail below, each emergency equipment station includes an emergency assistance device (e.g., a fire extinguisher, fire pull alarm, emergency egress lighting, emergency lighting, defibrillator, etc.) and one or more sensors adapted to sense various internal and external conditions (e.g., ambient air temperature, presence of an obstruction blocking access to emergency assistance device, etc., and See also at least ABSTRACT, and paragraphs[0017]-[0020] of McSheffrey (i.e., McSheffrey teaches a system for remote monitoring of emergency equipment)) comprising: 
a non-transitory computer readable medium storing machine readable instructions which when executed cause the ERS to (FIGS. 1-14, paragraph[0089] of McSheffrey teaches it will be appreciated that many of the above systems, devices, methods, processes, and the like may be realized in hardware, software, or any combination of these suitable for the data processing, data communications, and other functions described herein; this includes realization in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable devices or processing circuitry, along with internal and/or external memory; this may also, or instead, include one or more application specific integrated circuits, programmable gate arrays, programmable array logic components, or any other device or devices that may be configured to process electronic signals; it will further be appreciated that a realization of the processes or devices described above may include computer-executable code created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database programming languages and technologies) that may be stored, compiled or interpreted to run on one of the above devices, as well as heterogeneous combinations of processors, processor architectures, or combinations of different hardware and software; at the same time, processing may be distributed across devices such as the various systems described above, or all of the functionality may be integrated into a dedicated, standalone device; all such permutations and combinations are intended to fall within the scope of the present disclosure, and See also at least paragraph[0090] of McSheffrey (i.e., McSheffrey teaches computer-executable code stored on hardware for implementing the system for remote monitoring of emergency equipment)): 
acquire equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit,;, and a communications circuit (18, 52 FIGS. 1-13, paragraph[0065] of McSheffrey teaches in other embodiments, the emergency equipment stations (e.g., a defibrillator station) and/or remote central station may include or otherwise be associated with a Global Positioning System (GPS); GPS may be used to determine, for example, the geographic location of each emergency equipment station and provide location coordinates, via the wireless signaling technology, to the other emergency equipment stations (e.g., the defibrillator station) and/or the remote central station; and thus, the GPS system may provide the location of the fire alarm pull stations and allow, for example, tracking of the frequency that stations located in a particular region of a facility are obstructed, and See also at least paragraphs[0016]-[0017], [0021]-[0022], [0027]-[0029], [0068]-[0069], and [0089] of McSheffrey (i.e., McSheffrey teaches emergency equipment (e.g., a fire extinguisher station that includes a portable fire extinguisher) within a building, wherein the emergency equipment has communications circuitry and GPS-equipped device circuitry that determines geographic location of the equipment and even provides locations coordinates to other emergency equipment)); 
acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit,;, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory (1302 FIGS. 1-14, paragraphs[0081]-[0082]of McSheffrey teaches the client 1302 may be any client device including without limitation a desktop computer or other fixed device, or a laptop computer, a smartphone, iPhone, iPad, or any other portable computing device; the client 1302 may in general include user interface components such as a keyboard, mouse, touchscreen, touchpad, thumbstick, thumbwheel, and/or any number of buttons or other input devices such as a microphone, a video camera, a still camera, as well as display components for audio, visual, and/or tactile output; the client 1302 may also include a network interface for wired or wireless communications including local area network communications, or wide area network communications such as cellular data, 4G, LTE, WiMax or any other suitable communications; in one aspect, the client 1302 may be a handheld, portable computing device that a user can conveniently carry; the client 1302 may include a location awareness system 1304; this may include any hardware and/or software useful for geolocation of the device, including without limitation hardware/software for geolocation using the Global Positioning System ("GPS"), cellular base station triangulation, proximity awareness based on, e.g., WiFi signal strength, IP address, and/or any other location systems and/or methods; location information provided by the location awareness system 1306 may also or instead include orientation information, motion tracking using inertial sensors or the like, and any other information that can augment other location information; and thus without regard to a specific technology, the client 1302 may determine its location and use this location information for emergency equipment auditing and monitoring, emergency preparedness, and emergency response applications as generally contemplated herein, and See also at least paragraphs[0076], [0080], and [0086]-[0090] of McSheffrey (i.e., McSheffrey teaches a client device having a GPS system, a video camera and a still camera, and network interface circuitry for suitable communications implemented with hardware, software or any combination including memory)); SMRH:4832-5344-1531.3-2-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2 
engage a camera component of the emergency responder terminal to capture video of at least a portion of the surrounding real-world scene, and stream such video for display on the touchscreen display of the emergency responder terminal; provide an equipment display object for display on the touchscreen of the emergency responder terminal such that, when video content streamed for display on the touchscreen display spans a region of the real-world scene within which a unit of equipment is located, the equipment display object is displayed as an overlay on top of a segment of the video display associated with the acquired equipment location data;; one or more equipment details to be displayed on the touchscreen display, the equipment details including an equipment type (FIGS. 1-14, paragraph[0087]of McSheffrey teaches in one aspect, the display may provide emergency equipment monitoring data; for example, the display 1400 may show a video image captured from a camera lens of the device; based upon a location of the device, as determined using any suitable location awareness system, an overlay of emergency equipment data may be presented in the display, with each item of data positioned in the displayed image at a location corresponding to the equipment to which the data relates; thus for example, where locations of monitored items are known, the display 1400 may include an icon or text next to the item in the display, along with data (or a link to data) about that item, such as a deployment status, fill level, or other readiness information; the display may similarly show, e.g., for smoke detectors, a color indicating proper functioning (e.g., green), or alternatively, a malfunction or other problem (e.g., in red); it will be understood that the device may employ a variety of location techniques to properly locate information in the emergency equipment data overlay, and the device may also or instead use image processing to identify visibly discernible items of emergency equipment within an image; for items such as first aid kits, the display 1400 may similarly show inventory levels for various first aid items, or broadly indicate whether the first aid kit is adequately provisioned; in use, an auditor or other safety personnel may walk through a facility using the display 1400 to identify items needing attention, and evaluate emergency preparedness using information on the display 1400; based upon the orientation provided by the display, the user may also readily obtain direct physical confirmation of any issues reported in the display 1400; in a similar use, public safety personnel such as fire or police professionals who have access to such information for a facility, may obtain an evaluation of emergency preparedness from outside a facility by aiming a camera of a suitably equipped and programmed device at a building; and in this use, the device may broadly evaluate whether a facility requires inspection so that the public safety personnel can direct attention toward potential safety issues and the like, and See also at least paragraphs[0076]-[0079], [0080]-[0082], [0086], and [0088]-[0090] of McSheffrey (i.e., McSheffrey teaches a client device having at least a GPS system, a video camera and a still camera, and a touch screen display that displays a video image captured by the video camera, wherein the display is overlaid with emergency equipment data)); but does not expressly teach 
However, Vartanian teaches determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data (FIGS. 1-5, paragraphs[0057]-[0058] of Vartanian teaches in another embodiment, object device 402 may find other object devices nearby by detecting signals from other object devices and determine the distance to the other object devices, such as by using ultrasound signals; assistant data may be used by object device 402 in the case that too many matches of rooms are made, such as when building 401 has many rooms of similar layout; for instance, object device 402 may use recent outdoor location information, such as by GNSS or GPS, such as to estimate what side of the building it is located to further narrow its location within building 401 and reduce the possible location positions when comparing it to building layout or model information; the last known altitude reading of object device 402 may also assist it in determining what floor in building 401 it is on; object device's 402 speed and bearing from outdoor location services may also be provided as assistance data for tracking indoors; and moreover, if an exact room location cannot be determined, object device 402 may calculate, provide, and/or display on one or more display devices 122 a probability that it's in a certain room, and See also at least paragraphs[0012]-[0013], [0016], [0022], [0028]-[0029]-[0032], [0041]-[0042], [0047]-[0049], [0056], [0059]-[0060], [0073], and [0075] of Vartanian (i.e., Vartanian teaches an object device used for emergency care that determines a relative distance between object devices in various locations within rooms of a building)); but the combination of McSheffrey and Vartanian do not expressly teach an altimeter circuit; an altimeter circuit; whereupon selection of the equipment display object causes.
However, Nguyen I teaches an altimeter circuit; an altimeter circuit (FIGS. 1-5, paragraph[0053] of Nguyen I teaches the temperature sensor can detect or measure a temperature level of an object (e.g., outside of object, inside of object) or area; the humidity sensor can detect, measure, determine, or facilitate determining the humidity level of the environment in proximity to the ARD 102 (e.g., in proximity to the humidity sensor of the ARD 102); the barometer can sense, measure, determine, or facilitate determining the air pressure level of the environment in proximity to the ARD 102 (e.g., in proximity to the barometer of the ARD 102); the altimeter can detect, measure, and/or determine an altitude of the ARD 102 or an object in proximity to the ARD 102, and See also at least paragraphs[0035]-[0037], [0052], and [0058] of Nguyen I (i.e., Nguyen I teaches an altimeter that determines an altitude of an augmented reality device or object in proximity to the augmented reality device and even a distance between them)); but the combination of McSheffrey, Vartanian, and Nguyen I still do not expressly teach whereupon selection of the equipment display object causes.
However, Amran teaches whereupon selection of the equipment display object causes (FIGS. 1-7, paragraph[0022] of Amran teaches according to some examples, multiple floating menus 18 may be presented to a user at one time, for example by selection of more than one element 16 of the machine 2 on the user interface 10; and in another example, selection of an option in a first floating menu 18 may cause a further menu to be displayed on the user interface allowing further options to be displayed to the user, and See also at least ABSTRACT and paragraphs[0015]-[0021] of Amran (i.e., Amran teaches by a user selection of an element of visualization causes a menu to be displayed that provides access to relevant activities and information for the selected element)).
Furthermore, McSheffrey, Vartanian, Nguyen I, and Amran are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem having a system that provides information about other devices, within the system, to the display device so that the information can be monitored on the display device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of McSheffrey based on Vartanian, Nguyen I, and Amran acquire the equipment location data for the one or more units of equipment located in the zone of interest, wherein each of the one or more units of equipment is operatively coupled with: the GPS circuit, an altimeter circuit, and the communications circuit; acquire the emergency responder terminal location data for the emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: the GPS circuit, an altimeter circuit, the camera component, the touchscreen display, the communication circuit, the Vartanian is to provide detection, location, position, and tracking of devices inside a building determining and using known information about the building (ABSTRACT and paragraph[0004] of Vartanian).  Another reason for the modification as taught by Nguyen I is to have an augmented reality device for suitably monitoring and detecting activity and conditions in an area in proximity to the device (ABSTRACT of Nguyen I).  Still another reason for the modification as taught by Amran is to have a system for displaying a visual representation of a device and obtaining and displaying data related to a selected part of the device (ABSTRACT of Amran).
Regarding claim 22, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, wherein the non-transitory computer readable medium further stores machine readable (FIGS. 1-14, paragraph[0077] of McSheffrey teaches next, data is transmitted to the client device, to be overlaid on an image of the device's environment (162); this data can include, e.g., raw sensory data from the various sensors in the building 14, directional cues to a specified destination, status information, or other data; in some implementations, the data is overlaid with an image obtained directly from the client device; for example, a camera view may be provided with an emergency exit route displayed in the view; similarly, a route to an item of emergency equipment such as a fire extinguisher, first aid kit, or the like may be provided; in other embodiments, the exit route may be displayed, and the camera view may be augmented with indicators of emergency equipment along with metadata such as a name, a status (e.g., an internal or external condition), and so forth; the client device may include controls to provide different layers of data and/or different routes; and in some implementations, the data is displayed on an otherwise transparent display, as in a heads up display, and See also at least paragraphs[0070]-[0072], [0075]-[0076], [0078], and [0086] of McSheffrey (i.e., McSheffrey teaches a client device that displays fastest, closest and/or safest route, and cues to emergency equipment and even equipment status)).  
Regarding claim 23, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 22, wherein the route display object is generated by an emergency management entity communicatively coupled with but physically detached from the emergency responder terminal (FIGS. 1-14, paragraph[0071] of McSheffrey teaches in some implementations, these routes can be automatically generated (e.g., by the remote central station 12) in light of the most recent sensory data; and in some implementations, these routes can be manually provided, e.g. by a team leader, office manager, or other person responsible for directing emergency personnel or other building occupants, and See also at least paragraphs[0070], [0072], [0075]-[0076]-[0078], and [0086] of McSheffrey (i.e., McSheffrey teaches a client device that displays fastest, closest and/or safest route, and cues to emergency equipment and even equipment status wherein the route is provide by an remote central station)).
Regarding claim 24, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, wherein the equipment details associated with the unit of equipment further includes: an equipment status (FIGS. 1-14, paragraph[0077] of McSheffrey teaches next, data is transmitted to the client device, to be overlaid on an image of the device's environment (162); this data can include, e.g., raw sensory data from the various sensors in the building 14, directional cues to a specified destination, status information, or other data; in some implementations, the data is overlaid with an image obtained directly from the client device; for example, a camera view may be provided with an emergency exit route displayed in the view; similarly, a route to an item of emergency equipment such as a fire extinguisher, first aid kit, or the like may be provided; in other embodiments, the exit route may be displayed, and the camera view may be augmented with indicators of emergency equipment along with metadata such as a name, a status (e.g., an internal or external condition), and so forth; the client device may include controls to provide different layers of data and/or different routes; and in some implementations, the data is displayed on an otherwise transparent display, as in a heads up display, and See also at least paragraphs[0022]-[0027], [0035], [0041]-[0042], [0070]-[0072], [0075]-[0076], [0078], and [0086] of McSheffrey (i.e., McSheffrey teaches a client device that displays fastest, closest and/or safest route, and cues to emergency equipment and even equipment status overlay)).
Regarding claim 29, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, wherein the equipment location data is obtained from one or more of: components located inside a housing of the unit of equipment, and components located outside a housing of the unit of equipment (FIGS. 1-5, paragraphs[0057]-[0058] of Vartanian teaches in another embodiment, object device 402 may find other object devices nearby by detecting signals from other object devices and determine the distance to the other object devices, such as by using ultrasound signals; assistant data may be used by object device 402 in the case that too many matches of rooms are made, such as when building 401 has many rooms of similar layout; for instance, object device 402 may use recent outdoor location information, such as by GNSS or GPS, such as to estimate what side of the building it is located to further narrow its location within building 401 and reduce the possible location positions when comparing it to building layout or model information; the last known altitude reading of object device 402 may also assist it in determining what floor in building 401 it is on; object device's 402 speed and bearing from outdoor location services may also be provided as assistance data for tracking indoors; and moreover, if an exact room location cannot be determined, object device 402 may calculate, provide, and/or display on one or more display devices 122 a probability that it's in a certain room, and See also at least paragraphs[0012]-[0013], [0016], [0022], [0028]-[0029]-[0032], [0041]-[0042], [0047]-[0049], [0056], [0059]-[0060], [0073], and [0075] of Vartanian (i.e., Vartanian teaches an object device used for emergency care that determines a relative distance between object devices in various locations within rooms of a building)).
Regarding claim 33, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, wherein the horizontal distance measure between the emergency responder terminal and a given unit of equipment comprises an estimate of the shortest horizontal distance between the emergency responder terminal and the given unit of equipment (FIGS. 1-12, paragraph[0078] of McSheffrey teaches by delivering this data from a central station that has aggregated data for the building, additional layers of intelligence may be provided; for example, by evaluating available exits, possible obstructions (smoke, fire), presence of emergency personnel, status of emergency equipment and so forth, the central station may calculate an optimal route such as a fastest exit or a safest exit from the building; this calculated route may be superimposed on the view in the user interface of the client device; while means of egress may be important to occupants of the building, other routes or information may be more important to emergency response personnel; as such, the client device may also or instead provide a fastest, closest, and/or safest route to a fire hose, a fire axe, a fire extinguisher, or other emergency response equipment; and the central station may also "push" a route to a location where emergency response personnel are required, such as an occupied room, an injured occupant, or high-risk or high-value items within the building (i.e., McSheffrey teaches client device provide closest route to emergency response equipment)).
Regarding claim 34, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 22, wherein the horizontal distance measure between the emergency responder terminal and the specified unit of equipment comprises an estimate of the total distance the emergency responder associated with the emergency responder terminal may travel along preestablished paths to get to the unit of equipment (FIGS. 1-12, paragraph[0078] of McSheffrey teaches by delivering this data from a central station that has aggregated data for the building, additional layers of intelligence may be provided; for example, by evaluating available exits, possible obstructions (smoke, fire), presence of emergency personnel, status of emergency equipment and so forth, the central station may calculate an optimal route such as a fastest exit or a safest exit from the building; this calculated route may be superimposed on the view in the user interface of the client device; while means of egress may be important to occupants of the building, other routes or information may be more important to emergency response personnel; as such, the client device may also or instead provide a fastest, closest, and/or safest route to a fire hose, a fire axe, a fire extinguisher, or other emergency response equipment; and the central station may also "push" a route to a location where emergency response personnel are required, such as an occupied room, an injured occupant, or high-risk or high-value items within the building (i.e., McSheffrey teaches client device provide closest route to emergency response equipment)).
Regarding claim 35, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, wherein the vertical distance measure is based on an estimate of the altitude of the target terminal (FIGS. 1-5, paragraph[0053] of Nguyen I teaches the temperature sensor can detect or measure a temperature level of an object (e.g., outside of object, inside of object) or area; the humidity sensor can detect, measure, determine, or facilitate determining the humidity level of the environment in proximity to the ARD 102 (e.g., in proximity to the humidity sensor of the ARD 102); the barometer can sense, measure, determine, or facilitate determining the air pressure level of the environment in proximity to the ARD 102 (e.g., in proximity to the barometer of the ARD 102); the altimeter can detect, measure, and/or determine an altitude of the ARD 102 or an object in proximity to the ARD 102, and See also at least paragraphs[0035]-[0037], [0052], and [0058] of Nguyen I (i.e., Nguyen I teaches an altimeter that determines an altitude of an augmented reality device or object in proximity to the augmented reality device and even a distance between them)).  
Regarding claim 36, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, wherein the vertical distance measure is an estimate of the relative difference between  an altitude measure of the unit of equipment and an altitude measure of the emergency responder terminal (FIGS. 1-5, paragraph[0053] of Nguyen I teaches the temperature sensor can detect or measure a temperature level of an object (e.g., outside of object, inside of object) or area; the humidity sensor can detect, measure, determine, or facilitate determining the humidity level of the environment in proximity to the ARD 102 (e.g., in proximity to the humidity sensor of the ARD 102); the barometer can sense, measure, determine, or facilitate determining the air pressure level of the environment in proximity to the ARD 102 (e.g., in proximity to the barometer of the ARD 102); the altimeter can detect, measure, and/or determine an altitude of the ARD 102 or an object in proximity to the ARD 102, and See also at least paragraphs[0035]-[0037], [0052], and [0058] of Nguyen I (i.e., Nguyen I teaches an altimeter that determines an altitude of an augmented reality device or object in proximity to the augmented reality device and even a distance between them)).  
Regarding claim 37, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 22, wherein a route display object is provided upon selection of an equipment display object (FIGS. 1-14, paragraph[0077] of McSheffrey teaches next, data is transmitted to the client device, to be overlaid on an image of the device's environment (162); this data can include, e.g., raw sensory data from the various sensors in the building 14, directional cues to a specified destination, status information, or other data; in some implementations, the data is overlaid with an image obtained directly from the client device; for example, a camera view may be provided with an emergency exit route displayed in the view; similarly, a route to an item of emergency equipment such as a fire extinguisher, first aid kit, or the like may be provided; in other embodiments, the exit route may be displayed, and the camera view may be augmented with indicators of emergency equipment along with metadata such as a name, a status (e.g., an internal or external condition), and so forth; the client device may include controls to provide different layers of data and/or different routes; and in some implementations, the data is displayed on an otherwise transparent display, as in a heads up display, and See also at least paragraphs[0070]-[0072], [0075]-[0076], [0078], and [0086] of McSheffrey (i.e., McSheffrey teaches a system having a client device that selects for display a fastest, closest and/or safest route, and cues to emergency equipment and even equipment status)).
Regarding claim 39, McSheffrey teaches a method (10 FIGS. 1-14, Claim 1 of McSheffrey teach a method comprising: using a computer, receiving an indication of an emergency state with respect to a building; identifying an image of the interior of the building from a camera in a client device; identifying a location and orientation of the camera based on the image; identifying sensory data from sensors in the building; determining a route satisfying constraints determined from the sensory data;  causing the client device to display the route on the client device overlaid on a live image obtained from the camera, and See also at least ABSTRACT, and paragraphs[0016]-[0020] of McSheffrey (i.e., McSheffrey teaches a system and method for remote monitoring of emergency equipment)) comprising the steps of: 
(18, 52 FIGS. 1-13, paragraph[0065] of McSheffrey teaches in other embodiments, the emergency equipment stations (e.g., a defibrillator station) and/or remote central station may include or otherwise be associated with a Global Positioning System (GPS); GPS may be used to determine, for example, the geographic location of each emergency equipment station and provide location coordinates, via the wireless signaling technology, to the other emergency equipment stations (e.g., the defibrillator station) and/or the remote central station; and thus, the GPS system may provide the location of the fire alarm pull stations and allow, for example, tracking of the frequency that stations located in a particular region of a facility are obstructed, and See also at least paragraphs[0016]-[0017], [0021]-[0022], [0027]-[0029], [0068]-[0069], and [0089] of McSheffrey (i.e., McSheffrey teaches emergency equipment (e.g., a fire extinguisher station that includes a portable fire extinguisher) within a building, wherein the emergency equipment has communications circuitry and GPS-equipped device circuitry that determines geographic location of the equipment and even provides locations coordinates to other emergency equipment)); 
acquire emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit,;, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory (1302 FIGS. 1-14, paragraphs[0081]-[0082]of McSheffrey teaches the client 1302 may be any client device including without limitation a desktop computer or other fixed device, or a laptop computer, a smartphone, iPhone, iPad, or any other portable computing device; the client 1302 may in general include user interface components such as a keyboard, mouse, touchscreen, touchpad, thumbstick, thumbwheel, and/or any number of buttons or other input devices such as a microphone, a video camera, a still camera, as well as display components for audio, visual, and/or tactile output; the client 1302 may also include a network interface for wired or wireless communications including local area network communications, or wide area network communications such as cellular data, 4G, LTE, WiMax or any other suitable communications; in one aspect, the client 1302 may be a handheld, portable computing device that a user can conveniently carry; the client 1302 may include a location awareness system 1304; this may include any hardware and/or software useful for geolocation of the device, including without limitation hardware/software for geolocation using the Global Positioning System ("GPS"), cellular base station triangulation, proximity awareness based on, e.g., WiFi signal strength, IP address, and/or any other location systems and/or methods; location information provided by the location awareness system 1306 may also or instead include orientation information, motion tracking using inertial sensors or the like, and any other information that can augment other location information; and thus without regard to a specific technology, the client 1302 may determine its location and use this location information for emergency equipment auditing and monitoring, emergency preparedness, and emergency response applications as generally contemplated herein, and See also at least paragraphs[0076], [0080], and [0086]-[0090] of McSheffrey (i.e., McSheffrey teaches a client device having a GPS system, a video camera and a still camera, and network interface circuitry for suitable communications implemented with hardware, software or any combination including memory))SMRH:4832-5344-1531.3-7-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2; 
(FIGS. 1-14, paragraph[0087]of McSheffrey teaches in one aspect, the display may provide emergency equipment monitoring data; for example, the display 1400 may show a video image captured from a camera lens of the device; based upon a location of the device, as determined using any suitable location awareness system, an overlay of emergency equipment data may be presented in the display, with each item of data positioned in the displayed image at a location corresponding to the equipment to which the data relates; thus for example, where locations of monitored items are known, the display 1400 may include an icon or text next to the item in the display, along with data (or a link to data) about that item, such as a deployment status, fill level, or other readiness information; the display may similarly show, e.g., for smoke detectors, a color indicating proper functioning (e.g., green), or alternatively, a malfunction or other problem (e.g., in red); it will be understood that the device may employ a variety of location techniques to properly locate information in the emergency equipment data overlay, and the device may also or instead use image processing to identify visibly discernible items of emergency equipment within an image; for items such as first aid kits, the display 1400 may similarly show inventory levels for various first aid items, or broadly indicate whether the first aid kit is adequately provisioned; in use, an auditor or other safety personnel may walk through a facility using the display 1400 to identify items needing attention, and evaluate emergency preparedness using information on the display 1400; based upon the orientation provided by the display, the user may also readily obtain direct physical confirmation of any issues reported in the display 1400; in a similar use, public safety personnel such as fire or police professionals who have access to such information for a facility, may obtain an evaluation of emergency preparedness from outside a facility by aiming a camera of a suitably equipped and programmed device at a building; and in this use, the device may broadly evaluate whether a facility requires inspection so that the public safety personnel can direct attention toward potential safety issues and the like, and See also at least paragraphs[0076]-[0079], [0080]-[0082], [0086], and [0088]-[0090] of McSheffrey (i.e., McSheffrey teaches a client device having at least a GPS system, a video camera and a still camera, and a touch screen display that displays a video image captured by the video camera, wherein the display is overlaid with emergency equipment data)); but does not expressly teach an altimeter circuit; an altimeter circuit; determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; whereupon selection of the equipment display object causes
Vartanian teaches determine a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data (FIGS. 1-5, paragraphs[0057]-[0058] of Vartanian teaches in another embodiment, object device 402 may find other object devices nearby by detecting signals from other object devices and determine the distance to the other object devices, such as by using ultrasound signals; assistant data may be used by object device 402 in the case that too many matches of rooms are made, such as when building 401 has many rooms of similar layout; for instance, object device 402 may use recent outdoor location information, such as by GNSS or GPS, such as to estimate what side of the building it is located to further narrow its location within building 401 and reduce the possible location positions when comparing it to building layout or model information; the last known altitude reading of object device 402 may also assist it in determining what floor in building 401 it is on; object device's 402 speed and bearing from outdoor location services may also be provided as assistance data for tracking indoors; and moreover, if an exact room location cannot be determined, object device 402 may calculate, provide, and/or display on one or more display devices 122 a probability that it's in a certain room, and See also at least paragraphs[0012]-[0013], [0016], [0022], [0028]-[0029]-[0032], [0041]-[0042], [0047]-[0049], [0056], [0059]-[0060], [0073], and [0075] of Vartanian (i.e., Vartanian teaches an object device used for emergency care that determines a relative distance between object devices in various locations within rooms of a building)); but the combination of McSheffrey and Vartanian do not expressly teach an altimeter circuit; an altimeter circuit; whereupon selection of the equipment display object causes.
However, Nguyen I teaches an altimeter circuit; an altimeter circuit (FIGS. 1-5, paragraph[0053] of Nguyen I teaches the temperature sensor can detect or measure a temperature level of an object (e.g., outside of object, inside of object) or area; the humidity sensor can detect, measure, determine, or facilitate determining the humidity level of the environment in proximity to the ARD 102 (e.g., in proximity to the humidity sensor of the ARD 102); the barometer can sense, measure, determine, or facilitate determining the air pressure level of the environment in proximity to the ARD 102 (e.g., in proximity to the barometer of the ARD 102); the altimeter can detect, measure, and/or determine an altitude of the ARD 102 or an object in proximity to the ARD 102, and See also at least paragraphs[0035]-[0037], [0052], and [0058] of Nguyen I (i.e., Nguyen I teaches an altimeter that determines an altitude of an augmented reality device or object in proximity to the augmented reality device and even a distance between them)); but the combination of McSheffrey, Vartanian, and Nguyen I still do not expressly teach whereupon selection of the equipment display object causes.
However, Amran teaches whereupon selection of the equipment display object causes (FIGS. 1-7, paragraph[0022] of Amran teaches according to some examples, multiple floating menus 18 may be presented to a user at one time, for example by selection of more than one element 16 of the machine 2 on the user interface 10; and in another example, selection of an option in a first floating menu 18 may cause a further menu to be displayed on the user interface allowing further options to be displayed to the user, and See also at least ABSTRACT and paragraphs[0015]-[0021] of Amran (i.e., Amran teaches by a user selection of an element of visualization causes a menu to be displayed that provides access to relevant activities and information for the selected element))..  
Regarding claim 40, McSheffrey, Vartanian, Nguyen I, and Amran teach the method of claim 39, further comprising the step of: providing a route display object delineating a path of travel between the emergency responder terminal and the unit of equipment (FIGS. 1-14, paragraph[0077] of McSheffrey teaches next, data is transmitted to the client device, to be overlaid on an image of the device's environment (162); this data can include, e.g., raw sensory data from the various sensors in the building 14, directional cues to a specified destination, status information, or other data; in some implementations, the data is overlaid with an image obtained directly from the client device; for example, a camera view may be provided with an emergency exit route displayed in the view; similarly, a route to an item of emergency equipment such as a fire extinguisher, first aid kit, or the like may be provided; in other embodiments, the exit route may be displayed, and the camera view may be augmented with indicators of emergency equipment along with metadata such as a name, a status (e.g., an internal or external condition), and so forth; the client device may include controls to provide different layers of data and/or different routes; and in some implementations, the data is displayed on an otherwise transparent display, as in a heads up display, and See also at least paragraphs[0070]-[0072], [0075]-[0076], [0078], [0086], and claims 1 and 12 of McSheffrey (i.e., McSheffrey teaches a client device that displays fastest, closest and/or safest route, and cues to emergency equipment and even equipment status)).
Claims 25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey, in view of Vartanian, Nguyen I, Amran, and Lerick, U.S. Patent Application Publication 2016/0117646 A1 (hereinafter Lerick).
Regarding claim 25, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 22, but do not expressly teach wherein the route display object is associated with an indication of the estimated time it will take r to travel along the route from the emergency responder terminal current location to the current location of the unit of equipment.
However, Lerick teaches wherein the route display object is associated with an indication of the estimated time it will take r to travel along the route from the emergency responder terminal current location to the current location of the unit of equipment (FIGS. 1-8, paragraph[0084] of Lerick teaches the other party computing device 408 can receive and output information about the service request (452), and can receive input from one or more users regarding the service request, such as an acceptance of the service request and other pertinent details (e.g., price information, current geographic location of the assigned worker, estimated time work will commence, estimate time when work will be completed, availability/accessibility of components and/or tools needed to complete the service request) regarding the other party fulfilling the service request (454); the other party computing device 408 can transmit the acceptance of the service request and the associated information to the computer system 406, and can also transmit updates to that original information (e.g., acceptance, associated information) as they become available (456); for example, updates to the current schedule and geographic location of the worker assigned to the service request can be provided to the computer system 406 so that the computer system 406 can accurately inform the building owner of the estimated time of arrival for the worker, and See also at least paragraphs[0022]-[0027], [0035], [0041]-[0042], [0070]-[0072], [0075]-[0076], [0078], and [0086] of Lerick (i.e., Lerick teaches computer device receiving and outputting an estimated time of arrival to a service location)).  
Furthermore, McSheffrey, Vartanian, Nguyen I, Amran, and Lerick are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem having a system that provides information about other devices, within the system, to the display device so that the information can be monitored on the display device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of McSheffrey based on Vartanian, Nguyen I, Amran, and Lerick wherein the route display object is associated with an indication of the estimated time it will take r to travel along the route from the emergency responder terminal current location to the current location of the unit of equipment.  One reason for the modification as taught by Lerick is to be able to suitably manage building information and associated warranties, triage building issues, and facilitate appropriate responses to such building issues (ABSTRACT and paragraph[0004] of Lerick).
Regarding claim 30, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, but do not expressly teach wherein the components located inside the housing of the unit of equipment may include one or more of a GPS sensor,;,; ,;, and a pressure sensor (18, 52 FIGS. 1-13, paragraph[0065] of McSheffrey teaches in other embodiments, the emergency equipment stations (e.g., a defibrillator station) and/or remote central station may include or otherwise be associated with a Global Positioning System (GPS); GPS may be used to determine, for example, the geographic location of each emergency equipment station and provide location coordinates, via the wireless signaling technology, to the other emergency equipment stations (e.g., the defibrillator station) and/or the remote central station; and thus, the GPS system may provide the location of the fire alarm pull stations and allow, for example, tracking of the frequency that stations located in a particular region of a facility are obstructed, and See also at least paragraphs[0016]-[0017], [0021]-[0022], [0024], [0027]-[0029], [0068]-[0069], and [0089] of McSheffrey (i.e., McSheffrey teaches emergency equipment (e.g., a fire extinguisher station that includes a portable fire extinguisher and pressure sensor) within a building, wherein the emergency equipment has communications circuitry and GPS-equipped device circuitry that determines geographic location of the equipment and even provides locations coordinates to other emergency equipment)); but do not expressly teach an altimeter; a Bluetooth beacon; and RFID tag.
However, Lerick teaches wherein the components located inside the housing of the unit of equipment may include one or more of a an altimeter, a Bluetooth beacon, and RFID tag (FIGS. 1-8, paragraph[0044] of Lerick teaches at 220, the computer system 102 can optionally receive location information for the unidentified component from the computing device 124; for example, the computing device 124 can provide location information corresponding to a location within the building 104, such as information identifying a room selection by a user, GPS (Global Positioning System) data for a current location selected by a user of the computing device 124, wireless beacon signal information (e.g., information identifying nearby wireless transmitters, like WiFi routers and BLUETOOTH enabled devices) identifying nearby wireless beacons and their corresponding signal strengths (which can identify a location within a building), altimeter information identifying a current altitude for the computing device 124 (which can indicate a floor within a building where the computing device 124 is located), digital compass/orientation sensors data (which can indicate a direction that the computing device 124 is facing/oriented towards), motion sensor data (which can identify movements resulting in the computing device 124's location); and the location information provided by the computing device 124 can be provided to the computer system 102, which can use the location information to identify a location for the component, and See also at least paragraphs[0029], [0034]-[0035], and [0133] of Lerick (i.e., Lerick at least teaches a system, for managing building information, with a wearable computing device providing information corresponding to a location within the building 104 such as wireless beacon signal information (e.g., information identifying nearby wireless transmitters, like WiFi routers and BLUETOOTH beacons) identifying nearby wireless beacons and their corresponding signal strengths)).
Regarding claim 31, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, but do not expressly teach wherein the components located outside the housing of the unit of equipment include one or more emergency vicinity components located in the vicinity of the scene of an ongoing emergency.  
However, Lerick teaches wherein the components located outside the housing of the unit of equipment include one or more emergency vicinity components located in the vicinity of the scene of an ongoing emergency (FIGS. 1-8, paragraph[0044] of Lerick teaches at 220, the computer system 102 can optionally receive location information for the unidentified component from the computing device 124; for example, the computing device 124 can provide location information corresponding to a location within the building 104, such as information identifying a room selection by a user, GPS (Global Positioning System) data for a current location selected by a user of the computing device 124, wireless beacon signal information (e.g., information identifying nearby wireless transmitters, like WiFi routers and BLUETOOTH enabled devices) identifying nearby wireless beacons and their corresponding signal strengths (which can identify a location within a building), altimeter information identifying a current altitude for the computing device 124 (which can indicate a floor within a building where the computing device 124 is located), digital compass/orientation sensors data (which can indicate a direction that the computing device 124 is facing/oriented towards), motion sensor data (which can identify movements resulting in the computing device 124's location); and the location information provided by the computing device 124 can be provided to the computer system 102, which can use the location information to identify a location for the component, and See also at least paragraphs[0029], [0034]-[0035], and [0133] of Lerick (i.e., Lerick at least teaches a system, for managing building information, with a wearable computing device providing information corresponding to a location within the building 104 such as wireless beacon signal information (e.g., information identifying nearby wireless transmitters, like WiFi routers and BLUETOOTH beacons) identifying nearby wireless beacons and their corresponding signal strengths)).
Regarding claim 32, McSheffrey, Vartanian, Nguyen I, and Amran teach the ERS of claim 21, but do not expressly teach wherein the components located outside the housing of the unit of equipment include one or more target vicinity components located in the vicinity of a scene of an ongoing emergency, wherein the target vicinity components include a proximity beacon configured to communicate with a target terminal  
However, Lerick teaches wherein the components located outside the housing of the unit of equipment include one or more target vicinity components located in the vicinity of a scene of an ongoing emergency, wherein the target vicinity components include a proximity beacon (FIGS. 1-8, paragraph[0044] of Lerick teaches at 220, the computer system 102 can optionally receive location information for the unidentified component from the computing device 124; for example, the computing device 124 can provide location information corresponding to a location within the building 104, such as information identifying a room selection by a user, GPS (Global Positioning System) data for a current location selected by a user of the computing device 124, wireless beacon signal information (e.g., information identifying nearby wireless transmitters, like WiFi routers and BLUETOOTH enabled devices) identifying nearby wireless beacons and their corresponding signal strengths (which can identify a location within a building), altimeter information identifying a current altitude for the computing device 124 (which can indicate a floor within a building where the computing device 124 is located), digital compass/orientation sensors data (which can indicate a direction that the computing device 124 is facing/oriented towards), motion sensor data (which can identify movements resulting in the computing device 124's location); and the location information provided by the computing device 124 can be provided to the computer system 102, which can use the location information to identify a location for the component, and See also at least paragraphs[0029], [0034]-[0035], and [0133] of Lerick (i.e., Lerick at least teaches a system, for managing building information, with a wearable computing device providing information corresponding to a location within the building 104 such as wireless beacon signal information (e.g., information identifying nearby wireless transmitters, like WiFi routers and BLUETOOTH beacons) identifying nearby wireless beacons and their corresponding signal strengths)).

Potentially Allowable Subject Matter
Claims 26-28, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, double patenting rejection(s), and objections(s) indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 26-28, and 38 the prior art references of record do not teach the combination of all element limitations as presently claimed.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621